DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 13, 2021.
Currently, claims 1, 4-5, and 8-12 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 103
Claims 1, 4-5, and 8-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. in view of Kauppinen et al. for the reasons as set forth in the Office action mailed on July 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that Yokota’s teaching in paragraph 0256 does not provide the mixmer claimed in the instant case thus fails to teach the claimed structure. Applicant further argues that Kauppinen teaches only single-stranded mixmer oligonucleotide. In response, it is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that the LNA/DNA mixmer modification pattern was known in the art especially pertaining to making an anti-miRNA antisense oligonucleotide including anti-miR-122 antisense oligonucleotide as taught by Kauppinen, who demonstrated that the LNA-DNA mixmer targeting miR-122 is effective in vivo, thereby rendering the replacement of Yokota’s gapmer targeting miR-122 with Kauppinen’s mixmer prima facie obvious as explained in the last Office action.
Applicant argues that the instantly claimed subject matter provides “surprising results relative to single-stranded anti-miR” by pointing out Examples 8-11 of the instant specification. In response, applicant’s attention is directed to the fact that the alleged unexpected results must be compared to the closest prior art, which is the double-stranded anti-miR-122 structure of Yokota, not the single-stranded anti-miRNA oligonucleotide. See In re Baxter Tavenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): “When unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” Furthermore, “It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference” (original emphasis). See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).  Note that Yokota’s double-stranded anti-miR-122 structure provided “nearly a 50% reduction in the level of miR-122, whereas the single stranded anti-miR oligonucleotide provided just a ~20% reduction.” See paragraph 0258. As such, applicant’s alleged unexpected results comparing a double-stranded anti-miR to a single-stranded anti-miR were already known thus expected, not unexpected in the prior art. 
Applicant argues that the claims as amended are not obvious because the structural limitations as amended are not taught by the cited art. Contrary to applicant’s argument, the 
In view of the foregoing, this rejection is maintained. 

			             Double Patenting
Claims 1, 4-5, and 8-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,329,567 B2 in view of Yokota et al. and Kauppinen et al. for the reasons as set forth in the Office action mailed on July 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious for the same reasons stated in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Hence, this rejection is maintained for the reasons stated in the last Office action and hereinabove .

Claims 1, 4-5, and 8-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,337,006 B2 in view of Yokota et al. and Kauppinen et al. for the reasons as set forth in the Office action mailed on July 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious for the same reasons  .

Claims 1, 4-5, and 8-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,374 B2 (issued from Application No. 15/616,120) in view of Yokota et al. and Kauppinen et al. for the reasons as set forth in the Office action mailed on July 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims as amended are not obvious for the same reasons stated in the §103 rejection. In response, it is noted that applicant’s arguments provided in the §103 rejection are not found persuasive as noted above. Applicant also argues that the ‘374 claims fail to teach the specific complementary second strand claimed in the instant case. It appears applicant is referring to the newly added limitations. As noted in the §103 rejection above, the complementary strand comprising 9 phosphodiester-linked consecutive RNAs and three phosphorothioate linkages at each of 5’ and 3’ ends was taught Yokota. Hence, this rejection is maintained for the reasons stated in the last Office action and hereinabove. 

Claims 1, 4-5, and 8-10 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16/337,808 in view of Yokota et al. and Kauppinen et al. for the reasons as set forth in the Office action mailed on July 14, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims of the ‘808 application fail to teach the instantly claimed structure having a specific complementary second strand claimed in the instant case. It . 

		      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 fails to particularly point out and distinctly claim how many “2’-O-methylated nucleosides” should be present from the 3’ terminus. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2014/0302603 A1, of record) in view of Kauppinen et al. (US 2009/0298916 A1, of record). 
Yokota teaches making a double-stranded anti-miRNA nucleic acid, wherein the antisense strand is an LNA/DNA gapmer targeted to miR-122 and a complementary strand is a 2’-O-methyl, phosphorothioate-modified RNA conjugated with a tocopherol moiety. See the following copied from paragraph 0256:

    PNG
    media_image1.png
    246
    470
    media_image1.png
    Greyscale

Yokota teaches that LNA is “2’-O, 4’-C-methylene-bridged nucleic acid” thus known as “2’, 4’-BNA”. See paragraph 0010.
Yokota teaches that the complementary, second nucleic acid strand can comprise “at least 4 consecutive RNA nucleotides.” See paragraphs 0017 and 0171.
Yokota does not teach that the anti-miR-122 is a LNA/DNA mixmer. 
Kauppinen discloses a fully phosphorothioate-modified, LNA/DNA mixmer targeted to miR-122 (SEQ ID NO:11) in Table 4 as copied below:

    PNG
    media_image2.png
    62
    515
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    55
    632
    media_image3.png
    Greyscale

Kauppinen reports that SEQ ID NO:11 was administered to mice and chimpenzees and miR-122 activity is inhibited in vivo. See paragraphs 0250-0259.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Yokota’s 15-mer SEQ ID NO:26 with Kauppinen’s 15-mer SEQ ID NO:11 and also to use a 5-5-5 gapmer motif in the complementary strand of Yokota’s SEQ ID NO:27. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of in vivo, because Kauppinen’s 15-mer SEQ ID NO:11 having a LNA/DNA mixmer structure has been demonstrated to be effective in vivo, and because Yokota taught that the complementary strand can comprise a minimum of 4 consecutive RNAs, thereby providing a finite number of identified and predictable gapmer modification motifs including 5-5-5 motif for the 15-mer complementary sequence of SEQ ID NO:27 for one of ordinary skill in the art to pursue with a reasonable expectation of success, wherein the wing regions at the 5’ and 3’ ends of the complementary strand are taught by Yokota to be modified with 2’-O-methyl and phosphorothioate linkages and the central gap region of the complementary strand is taught by Yokota to be unmodified RNAs. 
Accordingly, claims 11-12 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,329,567 B2 in view of Yokota et al. (US 2014/0302603 A1, of record) in view of Kauppinen et al. (US 2009/0298916 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the ‘567 patent claims in view of the combination of Yokota and Kauppinen for the same reasons stated in the last Office action and further in view of the reasons explained in the §103 rejection above, both of which are fully incorporated by reference herein.

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,337,006 B2 in view of Yokota et al. (US 2014/0302603 A1, of record) in view of Kauppinen et al. (US 2009/0298916 A1, of record). 
.

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,844,374 B2 in view of Yokota et al. (US 2014/0302603 A1, of record) in view of Kauppinen et al. (US 2009/0298916 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the ‘374 patent claims in view of the combination of Yokota and Kauppinen for the same reasons stated in the last Office action and further in view of the reasons explained in the §103 rejection above, both of which are fully incorporated by reference herein.

Claims 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, 15-19 of Application No. 16/337,808 in view of Yokota et al. (US 2014/0302603 A1, of record) in view of Kauppinen et al. (US 2009/0298916 A1, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the ‘808 claims in view of the combination of Yokota and Kauppinen for the same reasons stated in the last Office action and further in view of the reasons explained in the §103 rejection above, both of which are fully incorporated by reference herein.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635